Citation Nr: 1327116	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  10-40 706A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation higher than 40 percent for residuals of post operative herniated nucleus pulposus L5-S1, lumbosacral spine.

2.  Entitlement to extension of a temporary total rating for treatment and convalescence under 38 C.F.R. § 4.30 beyond July 1, 2009.

3.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel
INTRODUCTION

The Veteran had active military service from November 1950 to November 1954.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied the Veteran's claim for an increased rating for his service-connected residuals of post operative herniated nucleus pulposus L5-S1, lumbosacral spine.  During the pendency of this appeal, the Board assigned a temporary 100 percent rating under 38 U.S.C. Chapter 35 based on convalescence from surgery from April 22, 2009 to July 1, 2009.  The Veteran has expressed disagreement with the duration of this assignment; thus, as noted in the Board's May 2013 remand, the issue of an extension of the temporary total rating remains a separate issue on appeal.  In May 2013, the Board remanded the issue for further evidentiary development.

The Board further notes that the Veteran has indicated on multiple occasions, including at his April 2013 hearing, that he is unable to work due to his service-connected disorders.  The United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board has added the issue of entitlement to a TDIU rating, as noted above.  

The Board notes that the Veteran requested a Travel Board hearing, with notice sent to him in March 2013 advising of the scheduled Travel Board hearing date to be held in May 2013.  However, the Veteran failed to report to the May 2013 hearing and failed to provide good cause for such failure to report, and a VACOLS notation indicates that he cancelled the hearing.  Thus there is no need shown to reschedule a hearing in this matter.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for disability rating higher than 40 percent for his service-connected residuals of post operative herniated nucleus pulposus L5-S1, lumbosacral spine, as well as his claims for extension of a temporary total rating for treatment and convalescence under 38 C.F.R. § 4.30 beyond July 1, 2009, and for entitlement to a TDIU.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

The Board notes at the outset that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As noted in the introduction above, the Board remanded the Veteran's claim in May 2013 for the AOJ to provide the Veteran with VA examination.  The Board acknowledges that the record contains a document indicating that the Veteran failed to report to the VA examination, which was scheduled in July 2013.  The AOJ subsequently sent the Veteran a supplemental statement of the case (SSOC) in July 2013 again denying the claims in part due to the Veteran's failure to report to the scheduled VA examination.  However, there is no copy in the file of the letter notifying the Veteran of the July 2013 VA examination; nor is there any indication that follow-up with the Veteran was attempted following his failure to report for examination.  The Veteran is entitled as a matter of law to compliance with the Board's remand instructions.  See Stegall, 11 Vet. App. at 271.  Therefore, the Board finds that the AOJ must, on remand, complete the development identified in the May 2013 remand and specified below.  

The record reflects that the last time the Veteran was examined for his lumbar spine disorder was in May 2010, more than three years ago.  At that time, the examiner acknowledged that the Veteran had undergone spinal fusion surgery in April 2009 but that he complained of increased problems sleeping following the surgery, as well as weakness in his calf muscles bilaterally.  The examiner noted that the Veteran had undergone CT scan of his thoracolumbar spine in November 2009, which revealed multilevel degenerative changes of the lumbar spine, as well as anterolisthesis of L4 on L5, severe spinal canal stenosis at L2-L3, and multilevel disc protrusions of the thoracic spine.  The Veteran also complained of experiencing urinary incontinence and pain and weakness in his legs, as well as stumbling and lack of balance.  Physical examination revealed an antalgic gait and stooped posture, as well as forward flexion to 55 degrees with pain on motion.  Neurological evaluation revealed decreased deep tendon reflexes and some intermittent sensory deficits in the lower extremities, as well as positive straight-leg raising on the left.  The examiner diagnosed the Veteran with multilevel degenerative changes in the thoracolumbar spine status post fusion of lumbar spine.  The examiner also stated that the Veteran "does have radiculopathy as noted, which is intermittent and he has weakness in his calf muscles."  However, the examiner did not provide a diagnosis for any such radiculopathy or other neurological problems such as urinary incontinence, and he failed to address whether any such disorders were etiologically related to the residuals of post operative herniated nucleus pulposus L5-S1, lumbosacral spine, for which he is service connected.

Since that examination, evidence has been obtained suggesting a possible worsening of symptoms.  This evidence, specifically VA records from July 2011 to March 2013, includes treatment for lumbar spine symptoms with a notation in October 2012 indicating that the Veteran was in the process of undergoing neurosurgical evaluation.  This raises the possibility that the Veteran may have undergone additional surgery for his lumbar spine disorder.  Thus, in light of the passage of time since the last examination and the additional evidence suggesting worsening symptoms, the Board finds that another VA examination is necessary.  Additionally, the evidence of record suggests the presence of neurological symptoms associated with the lumbar spine disorder, including both radiculopathy and urinary incontinence.  The record overall shows repeated instances of bilateral leg symptoms, including pain, weakness, and muscle atrophy.  The Veteran has also reported other possible neurological manifestations in addition to right leg symptoms, to include bladder symptoms as reported at the May 2010 VA examination and repeated in multiple VA treatment records.  Thus, re-adjudication must include consideration of any neurological symptoms as separate from orthopedic manifestations.

Once VA undertakes to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v.  Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Further, the Board notes that the Veteran is qualified, as a lay person, to report increasing symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Likewise, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  

In this case, although the May 2010 VA examiner appears to have attempted an evaluation of the Veteran's back disorder, the May 2010 VA examination did not fully provide findings concerning the current severity of the Veteran's back disorder in the context of the rating criteria or the diagnosis and etiological relationship of his neurological disorders, including radiculopathy and urinary incontinence, to his service-connected residuals of post operative herniated nucleus pulposus L5-S1, lumbosacral spine.  Because the examinations present in the record do not fully provide answers to these questions, the VA medical opinions obtained to date are inadequate.  See 38 C.F.R. § 4.2 (2012) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is again required.

Thus, the Board finds that another VA examination is needed to provide current findings with respect to the Veteran's service-connected residuals of post operative herniated nucleus pulposus L5-S1, lumbosacral spine.  Specifically, the VA medical examiner must provide diagnoses and address the etiology of any additional neurological disabilities mentioned by the examiner in May 2010 or otherwise found on examination.  The examiner must provide a clear and detailed opinion as to whether these disabilities are linked to the Veteran's service-connected residuals of post operative herniated nucleus pulposus L5-S1, lumbosacral spine.  In addition, the examiner must discus the current severity of the Veteran's service-connected residuals of post operative herniated nucleus pulposus L5-S1, lumbosacral spine, in the context of the relevant rating criteria.  In light of this, remand is again required to have a qualified examiner supplement the record with report regarding the current severity of the Veteran's residuals of post operative herniated nucleus pulposus L5-S1, lumbosacral spine, as well as any other related neurological disability from which he is found to be suffering.  Under these circumstances, the Veteran must be scheduled to undergo examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.  In particular, the examiner must identify and describe the current severity of all symptoms of the back disability at issue and must take into consideration the Veteran's report of the severity of his symptoms.  The examiner must also clarify if any of the identified separate problems are part of, or etiologically linked to, the Veteran's service-connected residuals of post operative herniated nucleus pulposus L5-S1, lumbosacral spine.

Regarding the Veteran's claim for entitlement to a TDIU, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran has stated on multiple occasions, including at his May 2010 VA examination, that he was no longer able to work due to his service-connected back disorder.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.

The Veteran, however, has not received notice pursuant to the VCAA as it pertains to his claim for entitlement to a TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.

Further, the Board notes that the RO has not addressed the issue of whether the Veteran is unemployable due solely to service-connected disability.  Therefore, the question of whether the Veteran is entitled to a TDIU must be returned to the AOJ for adjudication.  In particular, on remand the AOJ must obtain a medical opinion addressing the effect on his unemployability of the Veteran's service-connected back disorder, and any separate disorders service-connected as a result of the development set forth in this Remand, when considered together.  Accordingly, on remand, an opinion regarding the effect of all of the service-connected disabilities together on employability must be obtained.  That opinion must consider this specific Veteran's educational and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).

In view of the foregoing, the case is REMANDED for the following action:

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The agency of original jurisdiction (AOJ) must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  The letter must particularly notify the Veteran of the information and evidence necessary to substantiate entitlement to a TDIU rating.

2.  After securing any additional records, the Veteran must be scheduled for VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2012).  The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.  The examiner must thoroughly address the following questions:

(a)  Identify all orthopedic pathology found to be present.  The examiner must conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and must describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's thoracolumbar spine.  

(b)  State whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

(c)  Provide diagnoses for all neurological impairments, such as radiculopathy, neuropathy, or urinary incontinence, found to be present, and discuss whether each such diagnosed disorder is etiologically linked to the Veteran's service-connected back disorder.  In doing so, the examiner must identify the specific neurological tests conducted in making this determination and must report whether the service-connected spinal disability results in neuritis, neuralgia, or partial or complete paralysis of any nerve, including but not limited to any lower extremity neurological symptoms or muscle atrophy shown.  Any additional complications besides the neurological complications must be noted, and the frequency and severity of such problems must be addressed in conjunction with the appropriate criteria, including but not limited to urinary incontinence or other bladder symptoms.

Any opinion offered must include an explanation of supporting comprehensive rationale based on sound medical principles and facts.

TDIU examination-The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to service-connected disability-including any disability found to be service-connected pursuant to the development set forth herein-consistent with his education and occupational experience, irrespective of age and any non-service-connected disorders.  A full explanation for all opinions expressed must be provided.  

3.  The adjudicator must ensure that the examination report complies with this remand and the questions presented in the examination request.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



